Exhibit 99-1 N E W SR E L E A S E UnitedHealth Group Sierra Health Services Contacts: John Penshorn Peter O’Neill Senior Vice President Vice President 952-936-7214 Public & Investor Relations 702-242-7156 Brett Manderfeld Vice President 952-936-7216 Media: Tyler Mason UnitedHealthcare 714-226-3530 (For Immediate Release) UNITEDHEALTH GROUP COMPLETES ACQUISITION OF SIERRA HEALTH SERVICES · Companies Receive Approval from U.S. Department of Justice; UnitedHealth Group Agrees to Divest Individual Medicare Advantage Plans in Clark and Nye Counties, Nevada · Combined Company Will Provide a Comprehensive Range of Affordable Products and Services to Health Care Consumers in the Southwest Minneapolis and Las Vegas (February 25, 2008) – UnitedHealth Group (NYSE: UNH) and Sierra Health Services, Inc. (NYSE: SIE) today announced that they completed their transaction effective as of the close of business today.Under the merger agreement, Sierra stockholders receive $43.50 in cash for each share of Sierra common stock, representing an equity value of approximately $2.6 billion. The U.S.
